21 F.3d 427NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Ricky Flamingo BROWN, Plaintiff-Appellant,v.James CRODY;  John House;  Roy Knight;  Sandra Hall;  ThomasVance;  Richard Merchant;  Roy Hughes;  MichaelDutton, Defendants-Appellees.
No. 93-5487.
United States Court of Appeals, Sixth Circuit.
March 17, 1994.

Before:  MERRITT, Chief Judge;  GUY and BOGGS, Circuit Judges.

ORDER

1
Ricky Flamingo Brown appeals a jury verdict in favor of the defendants in his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Brown sued several Tennessee correctional personnel, alleging that they violated his Eighth and Fourteenth Amendment rights when they assaulted him.  With the consent of the parties, the case proceeded to trial before a magistrate judge.  The jury returned a verdict in favor of the defendants and the district court entered judgment accordingly.  Brown filed a timely appeal.  On appeal, Brown filed a motion requesting a transcript of his trial at government expense.  This court remanded the case to the district court for the limited purpose of considering Brown's motion in the first instance.  The district court concluded that Brown was not entitled to a transcript.  Following that decision, this court also determined that Brown was not entitled to a transcript and denied the motion.  In his brief on appeal, Brown requests the appointment of counsel and renews his request for a transcript at government expense.


3
Upon review, we conclude that we are unable to review Brown's issues on appeal because he has failed to provide the court with a copy of the trial transcript or a narrative summary of the evidence as is required by Fed.R.App.P. 10(b)(2).   United States v. Vasquez, 985 F.2d 491, 495 (10th Cir.1993);   King v. Carmichael, 268 F.2d 305, 306 (6th Cir.1959), cert. denied, 361 U.S. 968 (1960).


4
Further, we conclude that Brown has failed to raise a substantial issue for review as is required by 28 U.S.C. Sec. 753(f), and he is thus not entitled to a free transcript at government expense.


5
Accordingly, we deny Brown's requests for counsel and for a free transcript, and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.